     8:19-cv-00128-BCB-MDN Doc # 33 Filed: 08/31/20 Page 1 of 2 - Page ID # 164




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    GPMM, INC., a Nebraska Corporation;

                             Plaintiff,                                                 8:19CV128

          vs.                                                                    AMENDED
                                                                          CASE PROGRESSION ORDER
    BRENDA THARP, an individual; and
    NATALIE KOTRC, an individual;

                             Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Scheduling
Order Deadlines (Filing No. 32). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Scheduling Order Deadlines (Filing No.
32 is granted, and the case progression order is amended as follows:

                1)   The deadlines for completing expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    October 1, 2020
                            For the defendants:                   November 2, 2020
                            Plaintiff’s rebuttal:                 November 16, 2020

                2)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is November 30, 2020.

                3)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                     the Federal Rules of Civil Procedure is November 30, 2020. Motions to compel
                     written discovery under Rules 33, 34, 36 and 45 must be filed by December 14,
                     2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate judge
                     on or before the motion to compel deadline to set a conference to discuss the
                     parties’ dispute, and after being granted leave to do so by the Court.

                4)   The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is December 1, 2020.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:19-cv-00128-BCB-MDN Doc # 33 Filed: 08/31/20 Page 2 of 2 - Page ID # 165




      5)    The status conference scheduled for November 13, 2020, is cancelled. A
            planning conference to discuss dispositive motions, the pretrial conference and
            trial dates, and settlement status will be held with the undersigned magistrate
            judge on December 7, 2020, at 10:00 a.m. by telephone. Counsel shall use the
            conferencing instructions assigned to this case to participate in the conference.

      6)    The deadline for filing motions to dismiss and motions for summary judgment is
            December 30, 2020.

      7)    The parties shall comply with all other stipulations and agreements recited in their
            Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 31st day of August, 2020.
                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
